Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                    PageID.18      Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

               Plaintiff,                                     Case No: 5:19-cv-12332-JEL-RSW
                                                              Hon. Judith E. Levy
v.                                                            Magistrate Judge R. Steven Whalen

MEIJER, INC.,

               Defendant.
                                       /

Dale R. Price, Jr. (P55578)                           Thomas M. Miller (P37746)
Attorney for Plaintiff                                Attorney for Defendant
EEOC – Detroit Field Office                           Meijer Legal Dept.
477 Michigan Ave., Room 865                           2929 Walker Ave., N.W.
Detroit, MI 48226                                     Grand Rapids, MI 49544
313-226-7808                                          616-791-3007
Dale.Price@eeoc.gov                                   tom.miller@meijer.com
                                                                                                         /

                   DEFENDANT MEIJER'S ANSWER TO COMPLAINT,
                      DEFENSES AND AFFIRMATIVE DEFENSES

       Defendant Meijer Great Lakes Limited Partnership (incorrectly identified as “Meijer,

Inc.”), through its undersigned counsel, responds to the averments of plaintiff’s complaint as

follows:

                                  JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343

and 1345. This action is authorized and instituted pursuant to Section 107(a) of the Americans with

Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12117(a), which incorporates by reference Section

706(f)(1) and (3) of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.§ 2000e-5(f)(1)

and (3), and pursuant to Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                   PageID.19      Page 2 of 11



       Answer: The allegations in paragraph 1 are conclusions of law to which no responsive

pleading is required.

       2.       The employment practices alleged to be unlawful were committed within the

jurisdiction of the United States District Court for the Eastern District of Michigan, Southern

Division.

       Answer: The allegations of fact in paragraph 2 are denied, but Meijer admits that

some of the events alleged in the complaint occurred within the geographical jurisdiction of

the United States District Court for the Eastern District of Michigan, Southern Division.

                                            PARTIES

       3.      Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and

enforcement of Title I of the ADA and is expressly authorized to bring this action by Section 107(a)

of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference Sections 706(f)(1) and (3) of

Title VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

       Answer: The allegations in paragraph 3 are conclusions of law to which no responsive

pleading is required.

       4.      At all relevant times, Defendant, Meijer Inc. (the “Employer”), has continuously been

a Michigan corporation doing business in the State of Michigan and the Township of Commerce

and has continuously had at least fifteen (15) employees.

       Answer: The allegations of fact in paragraph 4 are denied. To the extent the plaintiff

is alleging claims related to the employment of Gary Simpkins, the legal entity employing

him is Meijer Great Lakes Limited Partnership (hereinafter “Meijer”), a subsidiary and




                                                 2
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                  PageID.20      Page 3 of 11



affiliated company of Meijer, Inc., and that entity has at least fifteen employees at the Meijer

store in Commerce Township.

        5.      At all relevant times, Defendant Employer has continuously been an employer

 engaged in an industry affecting commerce under Sections 101(5) and 101(7) of the ADA, 42

 U.S.C.§§ 12111(5), (7), which incorporates by reference Sections 701(g) and (h) of Title VII, 42.

 U.S.C. §§2000e(g) and (h).

       Answer: The allegations in paragraph 5 are conclusions of law to which no responsive

pleading is required.

        6.     At all relevant times, Defendant Employer has been a covered entity under Section

 101(2) of the ADA, 42 U.S.C. § 12111(2).

       Answer: The allegations in paragraph 6 are conclusions of law to which no responsive

pleading is required.

                              ADMINISTRATIVE PROCEDURES

        7.     More than thirty days prior to the institution of this lawsuit, Gary Simpkins filed a

 charge with the Commission alleging violations of the ADA by Defendant Employer.

        Answer: The allegations of fact in paragraph 7 are admitted.

        8.     On September 21, 2018, the Commission issued to Defendant Employer a Letter

 of Determination finding reasonable cause to believe that the ADA was violated and inviting

 Defendant Employer to join with the Commission in informal methods of conciliation to

 endeavor to eliminate the unlawful employment practices and provide appropriate relief.

       Answer: To the extent the allegations of fact in paragraph 8 allege that Meijer

engaged in any violations of the Americans with Disabilities Act, they are denied. Meijer

admits the remaining allegations of fact in that paragraph.



                                                3
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                   PageID.21      Page 4 of 11



       9.     The Commission engaged in communications with Defendant Employer to provide

Defendant the opportunity to remedy the discriminatory practices described in the Letter of

Determination.

       Answer: The allegations of fact in paragraph 9 are denied.

       10.    On March 25, 2019, the Commission issued to Defendant Employer a Notice of

Failure of Conciliation advising Defendant that the Commission was unable to secure from

Defendant a conciliation agreement acceptable to the Commission.

       Answer: To the extent the allegations in paragraph 10 are intended to allege that the

EEOC engaged in conciliation in good faith, the allegations are denied. Meijer is without

information or knowledge sufficient to admit or deny what conciliation terms the EEOC may

have considered to be acceptable. Meijer admits that the EEOC issued the March 25, 2019

notice alleged in paragraph 10.

       11.    All conditions precedent to the institution of this lawsuit have been fulfilled.

       Answer:     The allegations in paragraph 11 are conclusions of law to which no

responsive pleading is required. To the extent they are allegations of fact, they are denied.

                                   STATEMENT OF CLAIMS

       12.    Since at least November 2016, Defendant Employer has engaged in unlawful

employment practices in violation of Section 102(a) of the ADA, 42 U.S.C. § 12112(a).

       Answer:     The allegations in paragraph 12 are conclusions of law to which no

responsive pleading is required. To the extent they are allegations of fact, they are denied.

              a.      Simpkins is a qualified individual with a disability under Sections 3 and

       101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8). Simpkins suffers from psoriatic

       arthritis, which causes inflammation and pain in his joints. Simpkins is substantially limited



                                                 4
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                     PageID.22      Page 5 of 11



       in his immune and musculoskeletal functions, and in his ability to stand, reach, pull and

       shift his hips.

       Answer:      The allegation in paragraph 12(a) that Mr. Simpkins is a qualified

individual with a disability is a conclusion of law to which no responsive pleading is required.

To the extent the allegations in paragraph 12(a) are allegations of fact, Meijer is without

sufficient information to admit or deny them.

               b.        Simpkins has worked for Defendant Employer at the Commerce Township

       store since he was hired in 1992.

       Answer: The allegations of fact in paragraph 12(b) are admitted.

               c.        In the five years prior to November 2016, Simpkins worked primarily as a

       cashier in the U-Scan self-service area where customers ring up their own purchases.

       Answer: The allegations of fact in paragraph 12(c) are denied, except Meijer admits

Mr. Simpkins was employed as a cashier in the service area of the Commerce Township store

and on occasions was assigned to the U-scan area.

              d.         During that five-year period, Simpkins worked in the U-Scan area because

      of his psoriatic arthritis.

       Answer: The allegations of fact in paragraph 12(d) are denied.

              e.         Nevertheless, Simpkins occasionally filled in at the full-service cashier

      position when there was a demand for it and did so without difficulty.

       Answer: The allegations of fact in paragraph 12(e) are denied.

              f.         Simpkins also had experience working as a cashier in the store’s gas station,

      which is in a separate building on the store’s premises.




                                                   5
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                    PageID.23      Page 6 of 11



       Answer: The allegations of fact in paragraph 12(f) are denied, except Meijer admits

on occasion Mr. Simpkins filled in at the gas station performing various functions.

                g.   In November 2016, a new store director and customer service line leader

      began working at the Commerce Township store.

       Answer: The allegations of fact in paragraph 12(g) are denied, except Meijer admits

that in January 2016 a different store director and customer service line leader began

working at the Commerce Township store.

                h.   The new line leader removed Simpkins from his position as a cashier in the

      U-scan area, claiming that it was neither efficient nor fair to other employees to allow Mr.

      Simpkins to remain posted in the U-scan area.

       Answer: The allegations of fact in paragraph 12(h) are denied.

                i.    In January and February 2017, Simpkins submitted to Defendant Employer

      two doctor’s notes explaining his psoriatic arthritis and his physical limitations.

       Answer: The allegations of fact in paragraph 12(i) are denied, except Meijer admits

that in February 2017 it received two notes from Mr. Simpkins’ medical provider with a

diagnosis of psoriatic inflammatory arthritis and imposing several significant work

restrictions.

                j.   In March 2017, Defendant conducted a meeting with Simpkins and his union

      representative. Present for Defendant were the store director, the customer service line leader,

      an HR specialist, and the ADA adjuster.

       Answer: The allegations of fact in paragraph 12(j) are admitted. By way of further

answer, there were two meetings, one on March 31 and a second on April 6, 2017, arranged

by Meijer to meet its obligation under the Americans with Disabilities Act to engage in good



                                                 6
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                  PageID.24      Page 7 of 11



faith in a bilateral, interactive process to identify reasonable accommodation for Mr.

Simpkins that did not impose an undue hardship on the company.

               k.      During the meeting, in response to Simpkins’ doctor’s notes, Defendant

      proposed that Simpkins be re-assigned to a part-time greeter position, which involved a cut

      in hourly pay as well as a loss of benefits. To avoid part-time status and a decrease in his

      hourly wage and benefits, Simpkins proposed several alternative accommodations,

      including using a stool for the checkout lane, working in the gas station, resuming his prior

      U-Scan position, working at the customer-service desk, and offered to go to an open position

      at a different store.

       Answer: The allegations of fact in paragraph 12(k) are denied, except Meijer admits

at the interactive meetings it offered Mr. Simpkins a re-assignment to a part-time greeter

position, which was a reasonable accommodation appropriate for his medical condition and

work restrictions, and Mr. Simpkins proposed being transferred to various other positions,

which were not reasonable, would have violated his work restrictions, and would have

violated the Americans with Disabilities Act.

               l.      Defendant refused these proposed accommodations and was unwilling to

       try any on a trial basis.

       Answer: The allegations of fact in paragraph 12(l) are denied, except Meijer admits

that it did not attempt any of Mr. Simpkins’ proposed accommodations because they were

not reasonable, would have violated his work restrictions, and would have violated the

Americans with Disabilities Act.

               m.      Defendant told Simpkins that if he did not accept the lower paying, part-

       time greeter position his employment would be terminated.




                                                7
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                 PageID.25      Page 8 of 11



       Answer: The allegations of fact in paragraph 12(l) are denied, except Meijer admits

that if Mr. Simpkins did not accept re-assignment to the greeter position, there were no other

vacant positions available that would have been a reasonable accommodation for him, and

that he was advised accordingly that his employment with the company could be terminated.

               n.     Simpkins reluctantly went to work as a part-time greeter, which meant

       losing $2.35 per hour and left him concerned regarding the loss of his health benefits,

       seniority, and retirement benefits. Three weeks later, he was increased to full-time hours,

       but the pay disparity continues to date.

       Answer: Meijer is without information or knowledge sufficient to admit or deny the

allegations in paragraph 12(n), but admits it did transfer Mr. Simpkins to a part-time greeter

position, and three weeks later moved him to full-time status as a greeter. Meijer further

admits that as a greeter, Mr. Simpkins’ hourly wage was reduced by $2.35 per hour, which

was consistent with the wage scale for that position, but the change in position did not change

his seniority, health benefits or retirement benefits

        13.    The effect of the practices complained of in paragraph 12 above has been to deprive

Simpkins of equal employment opportunities and otherwise adversely affect his status as an

employee because of his disability.

       Answer: The allegations of fact in paragraph 13 are denied.

        14.    The unlawful employment practices complained of in paragraph 12 above were

intentional.

       Answer: To the extent the allegations in paragraph 14 are conclusions of law, no

responsive pleading is required. To the extent they are allegations of fact, they are denied.




                                                  8
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                    PageID.26      Page 9 of 11



       15.     The unlawful employment practices complained of in paragraph 12 were done with

malice or with reckless indifference to the federally protected rights of Simpkins.

       Answer: To the extent the allegations in paragraph 14 are conclusions of law, no

responsive pleading is required. To the extent they are allegations of fact, they are denied.

                        DEFENSES AND AFFIRMATIVE DEFENSES

       Plaintiff’s claims must be dismissed because of the following defenses and affirmative

defenses:

       1.      There is no basis in law or fact upon which relief can be granted.

       2.      Any claim seeking relief on behalf of Mr. Simpkins is barred in whole or in part by

the applicable statute of limitations and/or the doctrine of laches.

       3.      Any claim seeking relief on behalf of Mr. Simpkins is preempted in whole or in

part by federal labor law, in particular Section 301 of the Labor Management Relations Act, 29

U.S.C. 185.

       4.      Any claim seeking relief on behalf of Mr. Simpkins for physical, mental or

emotional damages and lost wages, in whole or in part, is barred by the exclusive remedy provision

of the Michigan Workers’ Disability Compensation Act, MCLA 418.101, et. seq.

       5.      Any claim seeking relief on behalf of Mr. Simpkins for alleged damages is

unrecoverable by statute or common law.

       6.      Any claim seeking relief on behalf of Mr. Simpkins for alleged damages is barred

because the damages are speculative and unrecoverable.

       7.      Any claim seeking relief on behalf of Mr. Simpkins is barred because he has failed

to mitigate his damages, or alternatively, has mitigated his damages and defendant is entitled to a

set-off against damages.




                                                  9
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                  PageID.27      Page 10 of 11



       8.      Meijer acted at all times within the bounds of good faith and the Americans with

Disabilities Act by engaging in a bilateral, interactive process and offering Mr. Simpkins

reasonable accommodation for any disability he has.

       9.      Plaintiff seeks Meijer to provide purported accommodations for Mr. Simpkins that

violate the Americans with Disabilities Act, including, but not limited to, creating a new position

for him.

       10.     Plaintiff seeks Meijer to provide purported accommodations for Mr. Simpkins that

violate his work restrictions.

       11.     Plaintiff seeks Meijer to provide purported accommodations for Mr. Simpkins that

would impose an undue hardship on the company.

       12.     Meijer took no unlawful adverse employment action against Mr. Simpkins.

       13.     Plaintiff failed to engage in good faith conciliation prior to filing this action, as

required by the Americans with Disabilities Act.

       Meijer reserves the right to add any other defenses and affirmative defenses which arise in

the course of discovery and until the close of discovery in this matter.

       Meijer respectfully requests the Court to enter a judgment in its favor of defendant and

against plaintiff, to dismiss the complaint with prejudice, and to award its costs, expenses, and

reasonable attorney fees.

                                                      Respectfully submitted,

Dated: September 16, 2019                              /s/ Thomas M. Miller
                                                      Thomas M. Miller (P37746)
                                                      Attorney for Defendant
                                                      Meijer Legal Dept.
                                                      2929 Walker Ave., N.W.
                                                      Grand Rapids, MI 49544
                                                      616-791-3007
                                                      tom.miller@meijer.com



                                                 10
Case 5:19-cv-12332-JEL-RSW ECF No. 6 filed 09/16/19                PageID.28     Page 11 of 11



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

              Plaintiff,                                   Case No: 5:19-cv-12332-JEL-RSW
                                                           Hon. Judith E. Levy
v.                                                         Magistrate Judge R. Steven Whalen

MEIJER, INC.,

              Defendant.
                                     /

Dale R. Price, Jr. (P55578)                         Thomas M. Miller (P37746)
Attorney for Plaintiff                              Attorney for Defendant
EEOC – Detroit Field Office                         Meijer Legal Dept.
477 Michigan Ave., Room 865                         2929 Walker Ave., N.W.
Detroit, MI 48226                                   Grand Rapids, MI 49544
313-226-7808                                        616-791-3007
Dale.Price@eeoc.gov                                 tom.miller@meijer.com
                                                                                                /

                               CERTIFICATE OF SERVICE

I hereby certify that on September 16, 2019, I electronically filed Meijer's Answer to Complaint,
Defenses and Affirmative Defenses with the Clerk of the Court using the ECF system, which will
send notification of such filing to Dale.Price@eeoc.gov.

                                                           By:     /s/ Thomas M. Miller
                                                                   Thomas M. Miller (P37746)
                                                                   Attorney for Defendant




                                               11
